Citation Nr: 0733225	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-21 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Basic eligibility for Dependents' Educational Assistance 
pursuant to 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1974.  The appellant seeks benefits as the veteran's child.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim for educational assistance under 38 U.S.C. 
Chapter 35.


FINDINGS OF FACT

1.  The appellant was born on September [redacted], 1973.

2.  In July 2002, the veteran was determined to be 
permanently and totally disabled, effective May 2002.

3.  In September 2004, the appellant filed a claim for 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code.


CONCLUSION OF LAW

The appellant has no legal basis for entitlement to 
educational assistance benefits under Chapter 35, Title 38, 
United States Code. 38 U.S.C.A. §§ 3500, 3512 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 21.3021, 21.3041 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Educational Assistance

Basic eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code, may be established 
in several ways, including being a child of a veteran who has 
a total disability permanent in nature resulting from a 
service-connected disability.  38 U.S.C.A. § 
3501(a)(1)(A)(ii) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.57, 21.3021 (2006).  The basic beginning date of an 
eligible child's period of eligibility is his eighteenth 
birthday, or successful completion of secondary schooling, 
whichever occurs first; the basic ending date is the eligible 
child's twenty-sixth birthday.  38 U.S.C.A. § 3512(a) (West 
2002 & Supp. 2005); 38 C.F.R. § 21.3041 (2006).

An eligible child may have a beginning date later than the 
basic beginning date if the effective date of the permanent 
and total disability rating occurs after the child has 
reached eighteen but before he has reached twenty-six, in 
which case the beginning date of eligibility will be the 
effective date of the rating or the date of notification to 
the veteran from whom the child derives eligibility, 
whichever is more advantageous to the eligible child.  38 
U.S.C.A. § 3512(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
21.3041 (2006).

Further, if certain events occur after the child has reached 
eighteen but before he has reached twenty-six, the ending 
date of eligibility will be the person's twenty-sixth 
birthday or eight years from the qualifying event.  Among 
other things, the effective date of a total rating is 
considered a qualifying event.  38 C.F.R. § 21.3041(d) 
(2006).

A review of the record reveals that in September 2004, the RO 
received the appellant's application for Chapter 35 education 
benefits.  Prior to the receipt of that application, the RO, 
in July 2002, determined that the veteran had a total 
service-connected disability that was permanent in nature, 
effective May 24, 2002.  The record also reflects, however, 
that the appellant was born on September [redacted], 1973.  
Therefore, she was over twenty-six years of age at the time 
she submitted her application for education benefits, and at 
the time it was determined that the veteran was permanently 
and totally disabled (i.e. the effective date).

In December 2004, the RO determined that because the 
appellant had already turned twenty-six years of age by the 
effective date of the veteran's permanent and total 
disability, she was not eligible for Chapter 35 educational 
benefits.  Thereafter, the appellant perfected an appeal with 
respect to that determination.  The appellant has argued, 
essentially, that she was unable to attend school between the 
ages of 18 and 26 because she was required to work in order 
to provide financial assistance to her parents and younger 
sister.  She asserts that this fact should exempt her from 
the age restrictions typically applied in claims for 
educational assistance.  Additionally, she asserts that her 
father, the veteran, was unaware of his entitlement to 
benefits and thus was late in receiving his award of a 
permanent and total disability rating.  Had he been aware of 
his entitlement to such benefits at an earlier date, the 
appellant would have been under the age of 26 at the time he 
was awarded his permanent and total disability rating.

While sympathetic to the appellant's situation, the Board is 
bound by the applicable law and regulations when determining 
claims for VA benefits.  38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2006).  The appellant in this case does not meet the 
eligibility requirements for educational assistance benefits 
under Chapter 35, as she attained the age of twenty-six prior 
to applying for said benefits and the veteran was determined 
totally and permanently disabled after she attained that age 
(as such, a modified extension is not warranted under 38 
C.F.R. § 21.3041(d)).  Applicable law and regulations do not 
provide for an extension of the ending date in cases such as 
the one presented in this appeal.

In summary, the law is clear that the basic ending date for 
Chapter 35 benefits is the eligible child's twenty-sixth 
birthday.  38 U.S.C.A. § 3512(a) (West 2002 & Supp. 2006); 38 
C.F.R. § 21.3041 (2006).  The appellant had attained this age 
at the time she sought educational benefits and at the time 
of the effective date that the veteran was found permanently 
and totally disabled.  Accordingly, there is no legal basis 
for an award of educational assistance benefits pursuant to 
38 U.S.C. Chapter 35 and the claim must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994) (where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit).

Duties to Notify and Assist

Where there is no legal basis for the claim, a review of VA's 
duty to notify and assist the appellant is not necessary.  
Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that a 
claim must be denied due to a lack of legal merit where the 
law is dispositive).  Because the appellant's claim has been 
denied due to a lack of legal merit, a review of VA's duties 
to notify and assist the appellant is not necessary in this 
case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason 
v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004, 69 
Fed. Reg. 59989 (2004).  The notice and duty to assist 
provisions have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534 (2002).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).


ORDER

Entitlement to Dependents' Educational Assistance benefits 
under 38 U.S.C. Chapter 35 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


